*600The hearing court properly denied the defendant’s motion to dismiss the indictment, inasmuch as the People announced their readiness to proceed to trial within six months of the commencement of the criminal action (see, CPL 30.30 [1] [a]; see also, People v Kendzia, 64 NY2d 331). Furthermore, contrary to the defendant’s assertion, we find that the testimony of the police officers at the hearing was not incredible as a matter of law (cf. People v Africk, 107 AD2d 700; People v Garafolo, 44 AD2d 86), and that the hearing court properly denied the motion to suppress the gun and the two statements made by the defendant to the police.
We have examined the remainder of the defendant’s contentions and find them to be either unpreserved or without merit. Mangano, J. P., Bracken, Brown and Fiber, JJ., concur.